Cohn, J. (dissenting).
Aside from the fact that the valuations claimed by relator for the tax year 1941-42 constitute an admission binding upon relator, there is no evidence to justify the variance in the land values found by the Special Term. Both the city’s expert and the relator’s expert agreed that the values of the land remained constant for the three successive years under review. With the exception of making allowances for depreciation, the experts, too, were in accord that the building valuations for the entire period were otherwise uniform. There is no proof to support the disparity in the court’s building valuations for the two later years.
I dissent and vote to modify the final order to the extent of fixing the valuations for the last two years under review, as follows: 1942-43, Land $260,000, Building $100,000, Total $360,000; 1943-44, Land $260,000, Building $90,000, Total $350,000.
Martin, P. J., Townley, Glennon and Dore, JJ., concur in decision; Cohn, J., dissents in opinion.
Order affirmed, with $20 costs and disbursements. No opinion.